DAY, J.
Where a party has filed a petition in error and waiver of issue and service of summons, a bill of exceptions duly allowed, approved and signed by the trial judge and opposing counsel, and has filed a precipe directing the clerk of the lower court to furnish a transcript of the docket and journal entries, before the expiration of 70 days, pursuant to Section 12263, General Code, but due to a nonfeasance of a ministerial act by the clerk such transcript is not prepared for the plaintiff in error to file until six days after the expiration of the 70 days fixed by law, such proceeding in error should not be dismissed, provided such transcript, duly authenticated, is filed immediately upon discovery of such nonfeasance of th'e clerk and before the case is heard in the Court of Appeals.
Judgment reversed.
Marshall, C. J., Allen and Conn, JJ., concur.